DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2-21-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/315,232 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/614,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application discloses all of the limitations of claim 1.
Re. claim 2, claim 6 of the reference application further discloses the limitations of claim 2.
Re. claim 3, claim 6 of the reference application further discloses the limitations of claim 3.
Re. claim 4, claim 7 of the reference application further discloses the limitations of claim 4.
Re. claim 5, claim 7 of the reference application further discloses the limitations of claim 5.
Re. claim 6, claim 8 of the reference application further discloses the limitations of claim 6.
Re. claim 7, claim 9 of the reference application further discloses the limitations of claim 7.
Re. claim 8, claim 10 of the reference application further discloses the limitations of claim 8.
Re. claim 9, claim 11 of the reference application further discloses the limitations of claim 9.
Re. claim 10, claim 11 of the reference application further discloses the limitations of claim 10.
Re. claim 11, claim 12 of the reference application further discloses the limitations of claim 11.
Re. claim 12, claim 13 of the reference application further discloses the limitations of claim 12.
Re. claim 13, claim 13 of the reference application further discloses the limitations of claim 13.
Re. claim 14, claim 14 of the reference application further discloses the limitations of claim 14.
Re. claim 15, claim 15 of the reference application further discloses the limitations of claim 15.
Re. claim 16, claim 16 of the reference application further discloses the limitations of claim 16.
Re. claim 17, claim 17 of the reference application further discloses the limitations of claim 17.
Re. claim 18, claim 18 of the reference application further discloses the limitations of claim 18.
Re. claim 19, claim 19 of the reference application further discloses the limitations of claim 19.
Re. claim 20, claim 20 of the reference application further discloses the limitations of claim 20.
Re. claim 21, claim 21 of the reference application further discloses the limitations of claim 21.
Re. claim 22, claim 22 of the reference application further discloses the limitations of claim 22.
Re. claim 23, claim 23 of the reference application further discloses the limitations of claim 23.
Re. claim 24, claim 24 of the reference application further discloses the limitations of claim 24.
Re. claim 25, claim 1 of the reference application further discloses the limitations of claim 25.
Re. claim 26, claim 26 of the reference application further discloses the limitations of claim 26.
Re. claim 27, claim 27 of the reference application further discloses the limitations of claim 27.
Re. claim 28, claim 28 of the reference application further discloses the limitations of claim 28.
Re. claim 29, claims 1 and 10 of the reference application further discloses the limitations of claim 29.
Re. claim 29, claims 29 and 10 of the reference application further discloses the limitations of claim 29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112 - Withdrawn
In light of Applicant’s amendments and remarks, the previous rejection of claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-12, 14, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent No. 5,165,575) in view of Rasmussen (US Patent Publication No. 2006/0283879).

Scott, however, does not explicitly recite the lid as being transparent at least to such extend extent that at least a significant part of the container extending outside the receptacle is visible through said lid.
Rasmussen teaches that it is old and well known in the art of dispensers to make the lid transparent at least to such extend extent that at least a significant part of the container extending outside the receptacle is visible through the lid (see Figure 1 and paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott to make the lid transparent to allow for visual inspection into the housing.
Re. claim 2, Scott does not explicitly recite a lid that is at least partly transparent, such that at least part of the container extending outside the receptacle can be seen through the lid.
Rasmussen teaches that it is old and well known in the art of dispensers to make the lid transparent at least partly transparent, such that at least part of the container extending outside the receptacle can be seen through the lid (see Figure 1 and paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott to make the lid transparent to allow for visual inspection into the housing.
Re. claim 3, Scott further discloses a dispensing assembly wherein the lid (312) rests on the housing (304), sealing a space between the lid and an outer surface of the container, wherein the lid isolates the container from a surrounding space. 
Re. claim 5, Scott does not explicitly recite a lid that is made of plastic and/or glass.
Rasmussen teaches that it is old and well known in the art of dispensers to make the lid of plastic (paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott by making the lid out of plastic as taught by Rasmussen to make the housing light and inexpensive (see Rasmussen; paragraph 0052), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a 
Re. claim 11, Scott further discloses a beverage assembly comprising a container provided with a closure ring (shown generally as 174) closing off the neck of the container, and wherein preferably the closure ring and/or the neck portion of the container is or are provided with the at least one gas inlet opening (via 133), for introducing a fluidum, preferably gas, under pressure into the container, preferably between an inner and an outer container of the container, wherein preferably a beverage valve (164) is provided in and/or on the dispense opening provided by the closure ring (see Figure 2).
Re. claim 12, Scott further discloses a beverage assembly wherein an adapter (shown generally as 108) is provided at the neck portion of the container (see Figure 2).
Re. claim 14, Scott further discloses a dispensing assembly wherein the adapter is arranged for connecting a gas connector (316a) of the dispenser with the at least one gas inlet opening (see Figures 8-9 and col. 7, lines 51-55).
Re. claim 25, Scott discloses a beverage container (104a) for use in a beverage dispensing assembly comprising: a neck portion and a shoulder portion adjacent the neck portion (see Figure 2), wherein the neck portion is provided with at least an outflow opening (through 130 and 142) and at least one gas inlet opening (through 133), and wherein the container is configured to be positioned within a receptacle of a dispenser such that at least a portion of the container is received in the receptacle (see Figure 8) and has a part which extends close to and/or is in contact with a w all of the receptacle (see Figure 8).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, and Rasmussen as applied to claim 1 and further in view of Burdge (US Patent No. 1,979,604).
Re. claim 4, Scott does not explicitly recite the lid being double walled.
Burdge teaches that it is old and well known in the art of beverage dispensers to provide a removable lid (6) what is double walled (see page 1, lines 45-48).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott by including a double walled lid as taught by Brudge to insulate the container from the outside, preventing rapid temperature changes and further providing extra protection from damage caused by contact with external objects.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, and Rasmussen as applied to claim 1 and further in view of Van Der Meer et al. (US Patent Publication No. 2002/0050496).
Re. claim 8, Scott does not explicitly recite a housing comprising a cooling device for cooling at least a part of the wall of the receptacle, preferably for contact cooling of a part of at least the shoulder portion of the container.
Van Der Meer teaches that it is old and well known in the art of beverage dispensers to provide a housing (1) comprising a cooling device (64) for cooling at least part of the wall of a receptacle (5; see paragraph 0037).
.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, and Rasmussen, as applied to claim 1 and further in view of Schroeder et al. (US Patent Publication No. 2012/0067076).
Re. claim 28, Schroeder does not explicitly recite a bar or placing the dispensing assembly on the bar.
Schroeder teaches that it is old and well known in the art of beverage dispensers to include a bar (see paragraph 0011), wherein a dispensing assembly is placed on the bar (see paragraph 0011).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott by placing the dispenser on a bar as taught by Schroeder to provide convenient access to the device.  
Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to place the assembly such that the part of the container extending above the housing is positioned substantially at eye level of a person standing at the bar to make the device more attractive to the user, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).


Response to Arguments
Applicant's arguments filed 2-21-2021 have been fully considered but they are not persuasive.
With regards to the double patenting rejections over US 16/614,556, Applicant argues that a terminal disclaimer has been filed. No such terminal disclaimer can be found in the file wrapper. As a result, those rejections remain.
Re. claim 1, Applicant argues that the Scott reference does not provide for a beverage container as the cited container is for a flavor concentrate not intended to for or suitable for drinking. The Examiner disagrees. The device of Scott is unquestionably a beverage dispensing assembly (See claim 1). While the container of Scott does provide a flavor concentrate, that flavor concentrate is entirely suitable and intended to be consumed as part of a drink (see col. 3, lines 15-19 and claim 1). As a result, one of ordinary skill in the art would view the flavor concentrate of Scott as a “drinkable liquid. 
Applicant further argues that there is no motivation to combine Rasmussen with Scott as there is no indication that the containers of Scott are transparent and making the lid transparent would still only allow one to see the bottle connectors and not a significant portion of the bottles themselves. The Examiner disagrees. Providing the user with the ability to visually inspect the interior of the housing has several obvious advantages. The containers of Scott contain different flavors (see col. 7, lines 16-20). As a minimum, putting a user in visual contact with containers of Scott would allow them readily ascertain if any flavor container was missing (i.e. that flavor not being available) 
Applicant further argues that the Examiner relies on Rasmussen to teach that the wall of the container is close to or even in contact with the wall of the receptacle. Rasmussen, however, is not relied upon for such a teaching. Further, while rejected as being disclosed by Scott, those limitations are not positively recited as they are ‘preferable’.
Re. claim 11, Applicant argues that the collar 174 in Scott does not comprise a gas inlet since the inlet 133 is part of the dispenser and is to be mounted to the closure. First, the Examiner disagrees as 133 is part of the cited ring that is connected to port 316 of the dispenser (see Figure 8, and col. 8, lines 6-12). Second, the cited limitation is recited as ‘preferable’ limitation and is not required. 
Re. claim 4, Applicant argues that there is no reason to make the lid of Scott double walled and that making the lid of Rasmussen double walled would jeopardize the cooling as the entire device is placed inside a refrigerator. The Examiner disagrees. First, as recited in the rejection, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott by including a double walled lid as taught by Brudge to insulate the container from the outside, preventing rapid temperature changes and further providing extra protection from damage caused by contact with external objects. Second, there is no rejection requiring making the device Rasmussen have a double walled lid, nevertheless, Rasmussen is not so limited as to cooling via the placement of the device in a refrigerator (see paragraph 0128).
Re. claim 8, Applicant argues that Van Der Meer does not disclose cooling by contact between the wall of the container. The Examiner disagrees. “… contact cooling of a part of at least the shoulder portion of the container” as recited in the claim is only ‘preferable.’ As recited in the rejection, Van Der Meer teaches that it is old and well known in the art of beverage dispensers to provide a housing (1) comprising a cooling device (64) for cooling at least part of the wall of a receptacle (5; see paragraph 0037) as required by the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754